Citation Nr: 1327371	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  07-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic nose bleeds.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for chronic gastroenteritis.

4.  Entitlement to service connection for herpes.

5.  Entitlement to service connection for elevated cholesterol.

6.  Entitlement to service connection for periodonitis.

7.  Entitlement to a rating in excess of 10 percent for seborrheic dermatitis and pseudofolliculitis barbae.

8.  Entitlement to a compensable rating for tinea pedis.

9.  Entitlement to a rating in excess of 10 percent for chronic prostatitis.
10.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss

11.  Entitlement to a rating in excess of 10 percent for a right shoulder disability.

12.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for heart murmur with chest pain.

13.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In his April 2007 substantive appeal, the Veteran requested a hearing at the RO before the Board.  In August 2011 and February 2012 correspondence, the RO notified the Veteran of other options for a hearing if he did not want to wait for a Travel Board hearing.  The Veteran did not respond to these letters.  There is no indication in the claims file that the Veteran has withdrawn his request for a Travel Board hearing.  However, he was never scheduled for a hearing.  Therefore, the Board finds that a remand is necessary to schedule the Veteran for a Travel Board hearing.  See 38 C.F.R. § 20.700 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.  Notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise does not report for the hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

